COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Bray and Senior Judge Hodges
Argued at Alexandria, Virginia


JAY JEFFREY BROWN
                                           MEMORANDUM OPINION * BY
v.   Record No. 2138-96-4                  JUDGE WILLIAM H. HODGES
                                                APRIL 1, 1997
LOUDOUN COUNTY BOARD OF SUPERVISORS


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           Laurie D. Waters (Jack T. Burgess &
           Associates, on brief), for appellant.
           Susan A. Evans (Siciliano, Ellis, Dyer &
           Boccarosse, on brief), for appellee.



     Jay Jeffrey Brown (claimant) contends that the Workers'

Compensation Commission erred in deciding that a notation of

"probable HTN" (hypertension) on his pre-employment physical

notes was sufficient to conclude that Code § 65.2-402(B) was

inapplicable.   We hold that because claimant was not free of

hypertension at his pre-employment physical, the presumption of

Code § 65.2-402(B) was not applicable.   Accordingly, we affirm

the commission's decision denying benefits.

     Claimant is 6'3" tall and weighs approximately 330 pounds.

In June or July, 1989, claimant applied for a part-time position

of advanced life support specialist with Loudoun County.      As part

of the application process, claimant underwent a pre-employment

physical examination.   The July 13, 1989 physical examination

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
report reflected blood pressure readings of 162/88, 150/94,

144/104, and 144/98.   In this report, Dr. John Hatala listed a

diagnosis of "probable HTN" (hypertension).

     Code § 65.2-402(B) provides a rebuttable presumption that,

absent a preponderance of evidence to the contrary, a causal

connection exists between certain public service jobs and

hypertension.   However, Code § 65.2-402(D) states, in part, that

the presumption that hypertension is a work-related occupational

disease applies to persons who have "undergone preemployment

physical examinations that . . . (iv) found such persons free of

. . ., hypertension, . . . at the time of such examinations."

Dr. Hatala diagnosed the claimant as having "probable"

hypertension.   "A statement that a certain condition is probably

present means there is a reasonable likelihood of the condition's

existence, and this is sufficient to permit a trier of fact to

accord the statement probative weight."   Cook v. City of

Waynesboro Police Dep't, 225 Va. 23, 30, 300 S.E.2d 746, 749

(1983).   "Where reasonable inferences may be drawn from the

evidence in support of the commission's factual findings, they

will not be disturbed by this Court on appeal."   Hawks v. Henrico

County School Bd., 7 Va. App. 398, 404, 374 S.E.2d 695, 698

(1988).

     The diagnosis of "probable" hypertension at claimant's

pre-employment physical examination supports the conclusion that

claimant was not free of hypertension at the time he was hired.




                                 2
Therefore, pursuant to Code § 65.2-402(D), the presumption

afforded under Code § 65.2-402(B) is not applicable.      The

commission did not err by denying claimant compensation for his

work-related hypertension claim.       We affirm the commission's

decision.

                                            Affirmed.




                                   3